It is first contended that the trial court erred in overruling defendant's motion to quash the amended information.
The question raised by said motion was, in effect, that the defendant had not had a preliminary examination upon the charge as contained in the amended information. In support of the motion, there was attached to said motion to quash certified copies of the preliminary complaint, and also the transcript of the examining and committing magistrate. The preliminary complaint charged the defendant with "unlawfully, willfully, wrongfully, and feloniously, and without authority of law, and *Page 291 
with a premeditated design to effect the death of the said A.B. Watson, shoot and discharge the said firearm, revolver, and weapon at, into, and upon the said A.B. Watson, then and there inflicting certain mortal wounds," etc., "* * * with the unlawful, wrongful, and felonious intent then and there on the part of him, the said Clay Agent, to kill and murder the said A.B. Watson."
The amended information, upon which the defendant was tried, charged the defendant with the murder of A.B. Watson in the following manner:
That the defendant, Clay Agent, "on or about the 5th of May, 1916, with a premeditated design to effect the death of another person, to wit, Sarah C. Brackett, did unlawfully, purposely, deliberately, feloniously, and of his deliberate and premeditated malice * * * shoot and discharge the said leaden balls into the body of one A.B. Watson, thereby inflicting in and upon the body of him, the said A.B. Watson, mortal wounds, of which mortal wounds so made and inflicted in and upon the body of him, the said A.B. Watson, in the manner and form and for the purpose aforesaid, he, the said A.B. Watson, then and there instantly died of the mortal wounds aforesaid, in the county and state aforesaid, as was intended by the said Clay Agent that the said Sarah C. Brackett should; and so the said Clay Agent, in the county and state aforesaid, in the manner and form and by the means aforesaid, * * * with the premeditated design to effect the death of another person, to wit, the said Sarah C. Brackett, him, the said A.B. Watson, then and there did kill and murder."
Section 2313, Revised Laws 1910, defines homicide to be murder:
"First. When perpetrated without authority of law *Page 292 
and with a premeditated design to effect the death of the person killed, or of any other human being."
Both the preliminary complaint and the amended information charged the defendant with the crime of murder as defined by the foregoing subdivision of section 2313, Revised Laws 1910.
The only difference between the allegations contained in the preliminary complaint and those contained in the amended information, upon which the trial was had, was that the defendant was charged in the preliminary complaint with having murdered A.B. Watson with a premeditated design to effect the death of A.B. Watson, while in the amended information the defendant was charged with having murdered A.B. Watson with a premeditated design to effect the death of another person, to wit, one Sarah C. Brackett. Both the preliminary complaint and the amended information charged substantially the same offense. The only difference was in the manner of pleading the offense. The same proof or evidence on the part of the state was admissible under the allegations of the amended information that would have been admissible had the amended information been identical in language with the preliminary complaint.
In Holmes v. State, 6 Okla. Cr. 541, 119 P. 430, this court held:
"Where an indictment or information charges a defendant with murder under the first subdivision of the statute, * * * a conviction can be had, if warranted by the evidence, under and by virtue of the other subdivisions of the statute. Our statute defining murder was intended to simplify the law upon this subject, and make it plain and bring it within the common understanding of the *Page 293 
citizens of the state, and it does not prescribe a rule of pleading, but establishes a guide to the conduct of the trial prescribing the proof requisite to a conviction."
In Ponoksy v. State, 8 Okla. Cr. 116, 126 P. 451, it is held:
"When it appears that the charge in the complaint before the committing magistrate is substantially the same as that charged in the information, a motion to quash on the ground that the offense charged in the information differs from that charged in the complaint upon which the defendant was held to answer is unavailing, and was properly overruled."
In the body of the opinion, Doyle, J., speaking for the court, said:
"The complaint filed before the examining magistrate charged that on the 25th day of September, 1910, one Ponoksy, `at and in the above-named county and state, did unlawfully, willfully, and feloniously take, steal, and carry away one pale red heifer, branded N.N. on the right hip, the property of S.L. Maland, with the intent to appropriate the same to his own use, contrary to,' etc. A warrant was issued, and the defendant was arrested and brought before the justice, and the record shows, for his plea thereto, `he says that he is guilty and waives his right to a preliminary examination', that thereupon the case was continued; that on the next day the preliminary examination was had, and witnesses were sworn and examined, and after hearing their testimony it was ordered that said defendant be held to answer said charge, and that he be admitted to bail in the sum of $1,000.
"It cannot be doubted that the complaint on which the examining magistrate held the defendant to answer to the district court charged not only substantially, but almost in the identical language, the same crime for which the defendant was tried in the district court. The *Page 294 
complaint filed before the justice cannot be said to charge no crime. It fully charges the stealing of a domestic animal. Probably the testimony of witnesses on the preliminary examination had by the state, after the defendant had waived the same and said that he was guilty, showed that the name of the owner was `S.L. Noland,' instead of `S.L. Maland,' and that the stolen animal was a cow instead of a heifer. There is no variance between the complaint and the information as to the date of the offense or crime charged. The state is not barred from holding an examination, even though a defendant waives his right thereto. * * *
"We think that it was never contemplated that the information should charge the crime in the same language, or word for word the same, as charged in the original information filed before the examining magistrate. In our opinion the contention of the defendant's counsel is without merit, and the motion to quash the information was properly overruled."
See, also, Tucker v. State, 9 Okla. Cr. 587, 132 P. 825;Sayers v. State, 10 Okla. Cr. 195, 135 P. 944.
While the record in this case shows that the defendant waived a preliminary examination, it also shows that the state demanded, and was permitted, at the preliminary trial, to introduce its evidence, and the defendant was not bound over to answer for the crime until after the state's evidence had been introduced against him. The decision of this court in the Ponoksy Case,supra, therefore, is peculiarly applicable to the facts in this case.
Under the provisions of section 5680, Revised Laws 1910, the examining magistrate was authorized to bind the defendant to answer either the offense named in the preliminary complaint or "any other offense, according to the fact"; and this court will presume, in the absence of *Page 295 
a contrary showing, that the amended information in this case was supported by the facts disclosed by the evidence of the state at the preliminary hearing.
The conclusion is reached, therefore, that no error was committed by the trial court in overruling the motion to quash the amended information, (1) for the reason that substantially the same offense is charged in the amended information as was charged in the preliminary complaint; (2) the committing magistrate having heard evidence for the state at the preliminary examination, and being authorized to hold the defendant according to the facts disclosed at said examination, it will be presumed, in the absence of a contrary showing, that the facts disclosed at the preliminary examination were sufficient to support the charge contained in the amended information.
What has been said concerning the first assignment of error is applicable to the objection urged against instruction No. 8, given by the trial court, over the objection and exception of counsel for defendant. In instruction No. 8 the court charged that if the shooting was done "without authority of law, and with a premeditated design to effect the death of said deceased, or with such premeditated design to effect the death of Sarah C. Brackett," etc., then the killing would be murder. It is claimed that under such instruction, the jury was told that, if the shot was fired with the premeditated design of committing either one of two separate murders, then they should find the defendant guilty; whereas the defendant was only charged in the information with committing one murder, and could only have been tried for one offense under said information. *Page 296 
Instruction No. 8 is not open to the objections urged against it, for the reason heretofore indicated, that, under the charge contained in the information, it was immaterial whether the killing was perpetrated with the premeditated design to effect the death of Sarah C. Brackett, or with the premeditated design to effect the death of A.B. Watson. In either event, the killing would have been murder, and proof of a design to kill either of such persons was admissible under the allegations of the information.
Instruction No. 9 is claimed to be erroneous "because based upon an assumption that the shot was intended for Sarah C. Brackett, and not for A.B. Watson, while there is no evidence to support any such assumption." The evidence on the part of the state was sufficient to authorize the court in giving instruction No. 9.
Inasmuch as the defendant was convicted of manslaughter in the first degree, and not murder, the instructions complained of defining murder will not be considered on appeal, in the absence of some showing that the defendant was substantially injured thereby. Byars v. State, 7 Okla. Cr. 650, 126 P. 252; Morgan v.Terr., 16 Okla. 530, 85 P. 718.
It is also contended that "the court erred in permitting the name of J.G. McCombs to be enrolled and entered as special assistant county attorney for the prosecution of this cause, there being no authority under the law designating such an officer, or for the appointment of such an officer."
We find no statement or recital in the record to the effect that J.G. McCombs appeared in this case in the *Page 297 
capacity of special assistant county attorney, or that he was ever appointed and took an oath as special assistant county attorney. Before the jury was impaneled counsel for the defendant objected to J.G. McCombs appearing as "special county attorney," which objection was overruled, to which action the defendant excepted. The record shows that Mr. Kyle, the regular county attorney, who signed the information, appeared at the trial, and was in charge of the prosecution; that Mr. McCombs was appearing with the full consent of the county attorney as an assistant in the trial of the cause, with the approval of the county commissioners of the county.
It is immaterial whether Mr. McCombs appeared in the role of private counsel employed to assist in the prosecution, or whether he appeared as an assistant to the county attorney with the approval of the county commissioners, so long as he did not supersede the county attorney in the prosecution of the cause, and so long as the county attorney did not lose control over the case. We find no merit in this assignment.
During the progress of the trial the court permitted Mr. A.E. Montgomery, a former member of the bar of Sequoyah county, whose name was indorsed as a witness in the case, to sit with counsel for the prosecution after the rule had been demanded and other witnesses excluded from the courtroom during the trial.
It was discretionary with the trial court to excuse this witness from the operation of the rule, it being admitted that Mr. Montgomery was a former assistant county attorney of that county, somewhat familiar with the facts in this case, and a member of the bar of this state. *Page 298 
We do not consider it an abuse of the discretionary power of the trial court to permit such a person, although a witness, to be relieved of the operation of the rule.
It is next contended that the court committed error in not sustaining the defendant's challenge for cause to the juror, O.W. White, who served on the jury, after the defendant had exhausted all his peremptory challenges. The particular ground upon which the challenge was based was that the juror, O.W. White, had formed an opinion as to the guilt or innocence of the defendant.
Upon the voir dire examination of this juror, it appeared that whatever opinion he had concerning the guilt or innocence of this defendant was based upon newspaper reports and rumor; and the juror stated, in answer to the court's inquiry, that, notwithstanding such opinion, he could render a fair and impartial verdict under the evidence and instructions of the court, and that he would not be influenced in any particular by what the newspapers reported or what he had theretofore heard. Upon such a statement under oath by the juror, the court overruled the challenge.
In the case of Smith v. State, 14 Okla. Cr. 250,174 P. 1107, it is held:
"The trial court's refusal to sustain a challenge to a juror or for cause will not be disturbed by the appellate court, where it appears from the examination of such juror that he had not talked with any one who purported, of his own knowledge, to know the facts of the case, but solely from hearsay and newspaper reports had formed an opinion which he was positive he could disregard, and also unequivocally swore that notwithstanding such opinion, he would and could render an impartial verdict upon the law and the evidence." *Page 299 
In the body of the opinion it is said:
"It is also contended that the court erred in overruling the challenge for cause to certain jurors, among whom was one John Mason, who sat as a juror upon the trial, and to whom challenge for cause was urged after all peremptory challenges had been exhausted. The ground of the challenge for cause was for actual bias, which is defined under a second subdivision of section 5858, Rev. Laws 1910, as follows:
"`For the existence of a state of mind on the part of the juror, in reference to the case, or to either party, which satisfies the court, in the exercise of a sound discretion, that he cannot try the issue impartially, without prejudice to the substantial rights of the party challenging, and which is known in this chapter as actual bias.'
"It is contended that the juror had formed or expressed an opinion upon the cause to be submitted such as would disqualify him under the foregoing provision of law.
"Section 5861, Id., provides:
"`In a challenge for implied bias, one or more of the causes stated in the second preceding section must be alleged. In a challenge for actual bias, the cause stated in the second subdivision of the third preceding section must be alleged; but no person shall be disqualified as a juror by reason of having formed or expressed an opinion upon the matter or cause to be submitted to such jury, founded upon rumor, statements in public journals, or common notoriety, provided it appears to the court, upon his declaration, under oath or otherwise, that he can and will, notwithstanding such opinion, act impartially and fairly upon the matters to be submitted to him. The challenge may be oral, but must be entered upon the minutes of the court.'
"The latter section has been repeatedly construed by *Page 300 
this court. That said section is not in violation of the constitutional guaranty of the right of trial by a fair and impartial jury was held in Turner v. State, 4 Okla. Cr. 164,111 P. 988.
"In Gentry v. State, 11 Okla. Cr. 355, 146 P. 719, this court, speaking through Doyle, P.J., said:
"`The issue raised upon a challenge for cause to a juror in a criminal case on the ground that he has formed an opinion founded upon rumor, statements in public journals, or common notoriety, and upon which be has expressed an opinion, is one of mixed law and fact; and the finding of the trial court upon the issue ought not to be set aside by a reviewing court, unless it appears that upon the evidence the trial court ought to have found that the juror had formed such an opinion that he could not in law be deemed impartial. Ex parte Spies, 123 U.S. 131, 8 Sup. Ct. 22, 31 L.Ed. 80; Holt v. U.S., 218 U.S. 245, 31 Sup. Ct. 2, 54 L.Ed. 1021, 20 Ann. Cas. 1138.
See, also, Stone et al. v. State, 12 Okla. Cr. 313,155 P. 701.
"The juror Mason on his voir dire examination stated that he had formed an opinion of the guilt or innocence of the defendant based solely on newspaper reports and hearsay. He swore that the opinion would yield readily to the evidence, and that he could, notwithstanding such opinion, act fairly and impartially in the case and be guided by the evidence introduced and the law as given by the court. There was nothing to show ill will or hostility on the part of this juror towards the defendant.
"An examination of the record discloses no abuse of discretion on the part of the trial court in overruling the challenge for cause to this juror such as would authorize this court to reverse the judgment."
The record in this case relative to the alleged disqualification of the juror White is, in substance, the same *Page 301 
as that in the Smith Case relative to the juror Mason. No abuse of the trial court's discretion appears in overruling the challenge for cause to the juror.
In this day of the telegraph, telephone, and free delivery of the mails in city, town, and country districts, hardly a person will be found in any community who has neither read nor heard something concerning an alleged killing in that particular locality, and had, from either newspaper reports or hearsay, formed some sort of an impression as to the guilt or innocence of the party accused. If such impression were to be good grounds of challenge for cause to petit jurors in criminal cases, it would be practically impossible to obtain a trial jury in any county where the crime was committed. Hence the Legislature realized the necessity for the provision contained in section 5861, supra,
that such a juror should not be deemed disqualified "upon his declaration, under oath or otherwise, that he can and will, notwithstanding such opinion, act impartially and fairly upon the matters to be submitted to him."
Next it is contended that the trial court erred in withdrawing from the consideration of the jury, and in excluding certain proffered testimony by witnesses introduced on behalf of defendant of certain alleged threats made by one Ben Summers against the defendant, which said threats had not been by said witnesses communicated to the defendant prior to the date upon which he was alleged to have murdered A.B. Watson.
In this connection it is to be noted that the trial court admitted evidence of alleged threats made by one Ben Summers against the defendant which were communicated *Page 302 
to the defendant prior to the commission of the alleged homicide.
Counsel for the defendant claim that the exclusion of these uncommunicated threats was prejudicial to the defendant, for the reason that the defendant claims he mistook A.B. Watson for Ben Summers, and it became material to show the frame of mind of Ben Summers toward the defendant so as to enable the jury, if it adopted the theory of the defendant, to say as to whether or not the defendant was too hasty, under the circumstances in anticipating great and immediate bodily harm from and at the hands of the man whom he believed to be Ben Summers.
Counsel for defendant have cited the court to no authority supporting the contention that uncommunicated threats made by a third person are admissible in evidence under the theory of the defense interposed in this case. In reply to this contention, the Assistant Attorney General says:
"The defendant produced four different witnesses, and proved by them that they had heard a man by the name of Ben Summers make threats against defendant because he (defendant) had killed Summers' brother.
"The threats, according to the same witnesses, were never communicated to the defendant until after he had killed this man Watson, for which crime he was on trial. We understand the law to be that under certain conditions it is permissible to prove uncommunicated threats of the deceased towards the defendant in order to show the state of mind of the deceased and to determine as to who was the probable aggressor. But when those uncommunicated threats were made by some person other than the deceased, we are at a loss in trying to speculate *Page 303 
on what theory of the law or by what processes of reasoning could the threats or state of mind of one man towards another be considered as the mental operations of some other man's mind, a stranger in the whole controversy."
The court concurs in the views expressed by the Assistant Attorney General. These uncommunicated threats would have become material had the defendant killed the said Ben Summers, and had interposed to a subsequent charge of that homicide the defense of self-defense, or had there been evidence of a conspiracy between Summers and deceased to kill the defendant or do him serious bodily harm, or concert of action between Summers and deceased at the time of the commission of the homicide; but threats made by Ben Summers cannot be chargeable to A.B. Watson in order to show the frame of mind of said A.B. Watson, or to show that the said A.B. Watson was the likely aggressor in this difficulty, in the absence of such proof. There is not a scintilla of evidence which in any way connects A.B. Watson with Ben Summers. In fact, A.B. Watson was a stranger in the community, and so far as this record discloses, was unknown to Ben Summers. The court's action in excluding this proffered evidence was proper. 21 Cyc. page 896, and authorities cited; Enc. of Ev., vol. 6, page 797.
It is next contended that the court erred in excluding testimony offered by certain doctors pertaining to the defense of alcoholic insanity.
We have carefully examined the record, and find that there was no offer to prove by any of these witnesses that the defendant, at the time of the commission of the homicide, was in such a mental state as to be unable to distinguish between right and wrong as applied to the particular *Page 304 
act, or unable to understand the nature and consequences of such act. In Alberty v. State, 10 Okla. Cr. 616, 140 P. 1025, 52 L.R.A. (N.S.) 248, this court held, construing section 2094, Revised Laws 1910:
"Under this provision, the test of criminal responsibility for committing an act which is declared to be a crime is fixed at the point where the accused has mental capacity to distinguish between right and wrong, as applied to the particular act, and to understand the nature and consequences of such act."
To the same effect is the holding in each of the following cases: Smith v. State, 12 Okla. Cr. 307, 155 P. 699; Owen v.State, 13 Okla. Cr. 195, 163 P. 548.
In view of the fact, therefore, that there was no tender to prove by these witnesses any fact which would tend to excuse the defendant on the ground of insanity, under the provisions of the statutes of this state and the construction placed thereon by the foregoing decisions of this court, we find no prejudicial error to have been committed by the trial court in excluding the evidence proffered by these witnesses.
It follows from what has been said relative to the action of the court in refusing the proffered evidence on what is claimed to be the defense of alcoholic insanity that there was no error committed in refusing to instruct on such a defense.
Certain other instructions given by the trial court, over the objection and exception of defendant's counsel, are complained of. The brief of counsel for the defendant contains not a single citation of authority to support the various contentions that these instructions were erroneous. *Page 305 
This court is of the opinion that the instructions, considered as a whole, fairly and fully state the law of the case, and are as favorable to the defendant as the evidence would warrant.
It is also contended that "the court erred in permitting the state on cross-examination, over the objection and exception of the defendant, to inquire of the defendant, H.C. Agent, while upon the witness stand, as to the number of drinks he had taken and as to the state of his intoxication at and immediately prior to the commission of the homicide.
In the case of Stouse et al. v. State, 6 Okla. Cr. 415,119 P. 271, this court held:
"In a homicide case, where the plea is self-defense, evidence as to whether the accused was intoxicated or under the influence of intoxicating liquors at the time of the homicide is competent for the purpose of aiding the jury to determine whether or not the accused acted under the influence of a well-grounded and reasonable belief that he was in imminent danger of losing his life or receiving great personal injury."
In this case the plea of self-defense was interposed, and it was permissible to permit counsel for the state to cross-examine the defendant on the question of his intoxication at the time of the commission of the homicide, for the reason stated in the Stouse Case.
Other alleged errors are assigned as grounds for reversal. The brief filed in behalf of defendant contains no citation of authority to support the assertion that the court erred in any of its rulings relative to these matters assigned as error. An examination of the record convinces *Page 306 
this court that none of these assignments are meritorious, or that the alleged errors, considered singly or collectively, are of such a prejudicial nature to the substantial rights of the defendant as to form any ground or grounds for the reversal of this judgment.
The testimony adduced by the state would justify a conviction of murder. It indicates the killing by the defendant of a total stranger to him in absolute cold blood. The evidence of the defendant himself does not make out a substantial case of self-defense. His pretext for killing A.B. Watson is extremely flimsy. He says he killed Watson because he believed him to be Ben Summers, and because Watson made a motion towards one of his pockets; yet there is nothing in this record to show, so far as the defendant's testimony is concerned, that he would have known Ben Summers had he seen him even in broad daylight, or that he even was acquainted with the general appearance of Ben Summers. The defendant, with equal propriety and justification, could have killed one hundred other total strangers, merely because a motion was made by any of them towards their hip pocket, or some other pocket, whether for the purpose of drawing a gun, a handkerchief, a pocket knife, or what not, on the mere assumption that such stranger might be Ben Summers. It would be a travesty upon justice to say that the defendant was justified, or even excusable, in killing the deceased, A.B. Watson, even under the circumstances as testified to by the defendant himself.
To justify a killing in self-defense, there must be a reasonable belief on the part of the defendant that he is in danger of losing his life, or receiving great bodily harm *Page 307 
at the hands of the deceased, and such real or apparent danger must be imminent at the time of the killing. Human life is too sacred to be frittered away upon such flimsy pretexts as testified to by the defendant in this case. The evidence discloses that he went to the home of Sarah C. Brackett, an old neighbor lady of his for many years' duration, armed with a loaded 45 Colt's pistol, and after he had partaken of intoxicating liquors. If he was on a mission of peace, there was no apparent reason why he should arm himself upon such an occasion. He was a public peace officer acting in the discharge of his public duties, and his act in carrying a concealed weapon on such an occasion was unlawful and unnecessary. Furthermore, it is unreasonable to believe that the deceased, A.B. Watson, who was a total stranger, made any attack, or even any demonstration to attack, the defendant upon the slight provocation detailed by the defendant.
This court is convinced that, at the time of the commission of this homicide, the defendant was in a state of anger, created by the fact that his wife had left his domicile some four or five days prior thereto, had taken the younger children with her, because the defendant had been drinking, and she had failed to return home. As a neighborly act, Sarah C. Brackett took defendant's wife into her home, and gave her food and shelter for four days, and up until the day preceding the commission of the homicide. On the afternoon just prior to the commission of the homicide, the defendant admits that he told a neighbor woman that he was in a mood "to shoot until the world was level." His acts and conduct immediately preceding the commission of this homicide cannot be consistently *Page 308 
reconciled with the theory that he killed the deceased in his necessary self-defense.
Defendant was ably defended in the trial court. The rulings of the trial court were favorable to him on the admission of evidence and the limitations placed upon his cross-examination. That he only received a conviction of manslaughter in the first degree is extremely advantageous to him, the jury undoubtedly taking the very lenient view that in his intoxicated condition he was incapable of forming a premeditated design to kill.
For the reason stated, the judgment of conviction is affirmed.
DOYLE, P.J., and ARMSTRONG, J., concur.